PER CURIAM:
This is an appeal from a judgment of conviction of failure to display lights on a motor vehicle after dark. Defendant-appellant Kelly pleaded not guilty to the charge and was tried before a jury in the magistrate’s division of the district court. The jury found him guilty as charged, the conviction was appealed to and affirmed by the district court.
The appellant contends that the verdict of the jury is not supported by the evidence. However, a review of the record, including the augmentation thereto, indicates that there is substantial competent evidence to support the verdict of the jury and it will not be disturbed upon appeal. Cahill v. Logue, 93 Idaho 533, 466 P.2d 573 (1970).
Appellant also contends that the magistrate erred in his instructions to the jury. Although defendant-appellant acted as his own counsel at trial, standard rules of law must be applied. Bloch v. Bentfield, 1 Ariz.App. 412, 403 P.2d 559 (1965). The magistrate instructed the jury on the basic elements of the charge. If the appellant desired further instructions on a particular point, it was his duty to request them. State v. Beason, 95 Idaho 267, 506 P.2d 1340 (1973), and in the absence of such request error cannot be assigned. State v. Linn, 93 Idaho 430, 462 P.2d 729 (1969).
We have carefully reviewed appellant’s other assignments of error, including those pertaining to alleged misconduct by the judge, and the prosecutor, and find such to be without merit.
The judgment of the district court is affirmed.